DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-4, 6, 8-9, and 15 are pending.
Claim 10-14 are canceled.
Claim 15 is new.
Claim(s) 1-4, 6, 8-9, and 15 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
Response to Amendment
This Office Action is responsive to the RCE filed on 09/22/2022.
Claims 1, 8, and 9 are amended. Claim 15 is new. Accordingly, the amended claims and new claim are being fully considered by the examiner.
Applicant cancelled claims 10-11, and thus the 35 U.S.C. 112 rejections of claims 10-13 are now moot.
Applicant cancelled claims 11-13, and thus the Double Patenting rejections with  Duplicate Claim Warning of claims 11-13 are now moot.
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“circuitry” in claims 1, 3-4, 6, 9, and 15.
The claim limitations as described above uses generic placeholders for performing the claimed function such that the generic placeholders are modified by functional language as discussed below, in claim 1 -
the generic placeholder “circuitry” is modified by the functional language “configured to” “acquire….,” “allow…..,” “cause….,” and “output…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“circuitry” being interpreted to cover the corresponding structure described in the specification paragraph 125: “Each of the functions of the described embodiments may be implemented by one or more processing circuits or circuitry. Processing circuitry includes a programmed processor, as a processor includes circuitry. A processing circuit also includes devices such as an application specific integrated circuit (ASIC), digital signal processor (DSP), field programmable gate array (FPGA), and conventional circuit components arranged to perform the recited functions.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim limitation(s) that recite(s) sufficient structure(s); therefor this/these limitation(s)/element(s) is/are not interpreted under 35 U.S.C. 112(f):
The limitation/element that recites a sufficient structure is: “display” in claim 3.



















Claim Rejections - 35 USC § 112
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6, 8-9, and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 1:
	Claim 1 recites:
	“output at least one of the signal of sections including a plurality of processing sections of which cycles are different from each other, a plurality of pieces of the detection information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other, and a plurality of pieces of the characteristic information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other;” 
	This limitations describe that:
Outputting one of the data/information including 1. signal, 2. plurality of pieces of the detection information respectively, and 3. plurality of pieces of the characteristic information respectively
For “sections including a plurality of processing sections of which cycles are different from each other”
	The specification doesn’t provide any description of:
Outputting 2. a plurality of pieces of the detection information respectively corresponding to “the sections including the plurality of processing sections of which cycles are different from each other”
Outputting 3. a plurality of pieces of the characteristic information respectively corresponding to “the sections including the plurality of processing sections of which cycles are different from each other;”
	Specification ¶26 describes, “outputs at least one of the ladder signals of a plurality of sections each including the machining section of which cycles are different, a plurality of pieces of detection information respectively corresponding to the sections each including the machining section, and a plurality of pieces of characteristic information respectively corresponding to the sections each including the machining section,” and ¶92 describes, “the display control unit 104 causes the display unit 115 to display at least one of a plurality of pieces of the detection information, a plurality of pieces of the characteristic information, and a plurality of the ladder signals of different cycles.”
	As described above, specification ¶26 describes, “outputs at least one of the ladder signals of a plurality of sections each including the machining section of which cycles are different,” and ¶92 describes, “display” “a plurality of the ladder signals of different cycles”
	However specification doesn’t clearly describe that Outputting 2. a plurality of pieces of the detection information respectively corresponding to “the sections including the plurality of processing sections of which cycles are different from each other” and Outputting 3. a plurality of pieces of the characteristic information respectively corresponding to “the sections including the plurality of processing sections of which cycles are different from each other;”
	One of the ordinary skilled in the art, based on the description in the specification, will not understand that the system a) outputs 2. a plurality of pieces of the detection information respectively corresponding to “the sections including the plurality of processing sections of which cycles are different from each other,” and b) outputs 3. a plurality of pieces of the characteristic information respectively corresponding to “the sections including the plurality of processing sections of which cycles are different from each other;”
	One of the ordinary skilled in the art, based on the description in the specification, will understand that the system outputs 1. ladder signals of a plurality of sections each including the machining section of which cycles are different.
	Appropriate correction is required.




Claim 8:
	Claim 8 recites:
	“outputting at least one of the signal of sections including a plurality of processing sections of which cycles are different from each other, a plurality of pieces of the detection information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other, and a plurality of pieces of the characteristic information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other” 
	This limitations describe that:
Outputting one of the data/information including 1. signal, 2. plurality of pieces of the detection information respectively, and 3. plurality of pieces of the characteristic information respectively
For “sections including a plurality of processing sections of which cycles are different from each other”
	The specification doesn’t provide any description of:
Outputting 2. a plurality of pieces of the detection information respectively corresponding to “the sections including the plurality of processing sections of which cycles are different from each other”
Outputting 3. a plurality of pieces of the characteristic information respectively corresponding to “the sections including the plurality of processing sections of which cycles are different from each other;”
	Specification ¶26 describes, “outputs at least one of the ladder signals of a plurality of sections each including the machining section of which cycles are different, a plurality of pieces of detection information respectively corresponding to the sections each including the machining section, and a plurality of pieces of characteristic information respectively corresponding to the sections each including the machining section,” and ¶92 describes, “the display control unit 104 causes the display unit 115 to display at least one of a plurality of pieces of the detection information, a plurality of pieces of the characteristic information, and a plurality of the ladder signals of different cycles.”
	As described above, specification ¶26 describes, “outputs at least one of the ladder signals of a plurality of sections each including the machining section of which cycles are different,” and ¶92 describes, “display” “a plurality of the ladder signals of different cycles”
	However specification doesn’t clearly describe that Outputting 2. a plurality of pieces of the detection information respectively corresponding to “the sections including the plurality of processing sections of which cycles are different from each other” and Outputting 3. a plurality of pieces of the characteristic information respectively corresponding to “the sections including the plurality of processing sections of which cycles are different from each other;”
	One of the ordinary skilled in the art, based on the description in the specification, will not understand that the system a) outputs 2. a plurality of pieces of the detection information respectively corresponding to “the sections including the plurality of processing sections of which cycles are different from each other,” and b) outputs 3. a plurality of pieces of the characteristic information respectively corresponding to “the sections including the plurality of processing sections of which cycles are different from each other;”
	One of the ordinary skilled in the art, based on the description in the specification, will understand that the system outputs 1. ladder signals of a plurality of sections each including the machining section of which cycles are different.
	Appropriate correction is required.

Claim 9:
	Claim 9 recites:
	“switch display of at least one of the signal of section including a plurality of processing sections of which cycles are different from each other, a plurality of pieces of the detection information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other, and a plurality of pieces of the characteristic information respectively corresponding to the sections including the plurality of the processing sections of which cycles are different from each other;”
	This limitations describe that:
Outputting in the display one of the data/information including 1. signal, 2. plurality of pieces of the detection information respectively, and 3. plurality of pieces of the characteristic information respectively
For “sections including a plurality of processing sections of which cycles are different from each other”

	The specification doesn’t provide any description of:
Outputting 2. a plurality of pieces of the detection information respectively corresponding to “the sections including the plurality of processing sections of which cycles are different from each other”
Outputting 3. a plurality of pieces of the characteristic information respectively corresponding to “the sections including the plurality of processing sections of which cycles are different from each other;”
	Specification ¶26 describes, “outputs at least one of the ladder signals of a plurality of sections each including the machining section of which cycles are different, a plurality of pieces of detection information respectively corresponding to the sections each including the machining section, and a plurality of pieces of characteristic information respectively corresponding to the sections each including the machining section,” and ¶92 describes, “the display control unit 104 causes the display unit 115 to display at least one of a plurality of pieces of the detection information, a plurality of pieces of the characteristic information, and a plurality of the ladder signals of different cycles.”
	As described above, specification ¶26 describes, “outputs at least one of the ladder signals of a plurality of sections each including the machining section of which cycles are different,” and ¶92 describes, “display” “a plurality of the ladder signals of different cycles”
	However specification doesn’t clearly describe that Outputting 2. a plurality of pieces of the detection information respectively corresponding to “the sections including the plurality of processing sections of which cycles are different from each other” and Outputting 3. a plurality of pieces of the characteristic information respectively corresponding to “the sections including the plurality of processing sections of which cycles are different from each other;”
	One of the ordinary skilled in the art, based on the description in the specification, will not understand that the system a) outputs 2. a plurality of pieces of the detection information respectively corresponding to “the sections including the plurality of processing sections of which cycles are different from each other,” and b) outputs 3. a plurality of pieces of the characteristic information respectively corresponding to “the sections including the plurality of processing sections of which cycles are different from each other;”
	One of the ordinary skilled in the art, based on the description in the specification, will understand that the system outputs 1. ladder signals of a plurality of sections each including the machining section of which cycles are different.
	Appropriate correction is required.

Claim 15:
	Claim 15 recites “the circuitry is further configured to calculate an average value and a standard deviation of cutting feed times and an average value and a standard deviation of cutting times of a plurality of the calculated processing time durations.” 
	This limitation describe that separate averages values and separate standard deviations of cutting feed times and cutting times are calculated by the circuitry.
	The specification doesn’t provide any description of:
calculate an average value and a standard deviation of cutting feed times
calculate an average value and a standard deviation of cutting times of a plurality of the calculated processing time durations
	Specification paragraph 94 describes, “In the example of FIG. 10 displaying the time series data of the ladder signal, data related to the ladder signal, that is, an average value and a standard deviation of the cutting feed times indicating the machining time, and an average value and a standard deviation of the cutting times are displayed. These statistical values are calculated by the data generation unit 103 a.”
	As described above, specification ¶94 describes that the system “displays” an average value and a standard deviation of the cutting feed times indicating the machining time, and an average value and a standard deviation of the cutting times are displayed, where “these” statistical values are calculated by the data generation unit 103 a. However, it’s not clear from the description of the specification, what exact values are referred to by “these statistical values.” Specification doesn’t clearly describe any calculation of: 1. an average value and a standard deviation of cutting feed times of a plurality of the calculated processing time durations, or 2. an average value and a standard deviation of cutting times of a plurality of the calculated processing time durations. 
	One of the ordinary skilled in the art, based on the description in the specification, will not understand that the system calculates two separate 1. an average value and a standard deviation of cutting feed times of a plurality of the calculated processing time durations, or 2. an average value and a standard deviation of cutting times of a plurality of the calculated processing time durations.
	One of the ordinary skilled in the art, based on the description in the specification, will understand that 1. statistical values are calculated and 2. displaying the time series data of the ladder signal, data related to the ladder signal, that is, an average value and a standard deviation of the cutting feed times indicating the machining time, and an average value and a standard deviation of the cutting times are displayed.
	Appropriate correction is required.

Claims 2-4, 6, and 15:
	Based on their dependencies in claim 1, claims 2-4, 6, and 15 also include same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-4, 6, and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.






35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
-Unclear limitations and insufficient antecedent basis:
Claim 15:
	Claim 15 recites the following limitation, “wherein the circuitry is further configured to calculate an average value and a standard deviation of cutting feed times and an average value and a standard deviation of cutting times of a plurality of the calculated processing time durations.”
	There is insufficient antecedent basis for the limitations “an average,” “a standard deviation,” and “a plurality of the calculated processing time durations” in the claim.
	For the examination purpose, the above described limitation is construed as, “wherein the circuitry is further configured to calculate [[an]] a first average value and [[a]] a first standard deviation of cutting feed times and [[an]] a second average value and [[a]] a second standard deviation of cutting times of [[a]] the plurality of the calculated processing time durations.” 
	Appropriate correction is required.



Claim 15:
	Claim 15 recites the following limitation, “wherein the circuitry is further configured to calculate an average value and a standard deviation of cutting feed times and an average value and a standard deviation of cutting times of a plurality of the calculated processing time durations.”
	It’s not clear what are the differences between “cutting feed times” and “cutting times.”
	Regarding the cutting feed time, applicant’s specification ¶94 describes, “cutting feed times indicating the machining time” and ¶75 describes “the data generation unit 103 a obtains the section in which the ladder signal is ON as the machining section and calculates the machining time.” However, from this description, it’s not clear how “machining time” that is “cutting feed time” is calculated (e.g.; equation; using what quantities or time). Further, applicant’s specification doesn’t clearly describe plural “cutting feed times.” 
 	Regarding the cutting time, applicant’s specification ¶75 describes, “obtains, for each machining process, the cutting section in which the cutting processing is actually performed and the machining section including the non-cutting section, and calculates a machining time and a cutting time, respectively,” and ¶78 describes, “The data generation unit 103 a calculates the cutting section from the difference between the frequency spectrums and calculates the cutting time.” However, from this description, it’s not clear how cutting time is calculated e.g.; equation; using what quantities or time). Further, applicant’s specification doesn’t clearly describe plural “cutting times.”
	It’s not clear from the description of the specification what are the differences and how to distinguish between “cutting feed time” and “cutting time.”
	For the examination purpose, for the above described limitation, it is construed that, “cutting feed time” and “cutting time” can be any time related to machining/cutting time.
	Appropriate correction is required.

















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US20160091393A1) [hereinafter Liao], and further in view of Kito et al. (US20130006391A1) [hereinafter Kito].
Claim 1 (amended):
	Regarding claim 1, Liao discloses, “An information processing apparatus, comprising: circuitry configured to acquire detection information that is output from a detector that detects a physical amount that changes according to an operation of a target device” [See the system acquires detection information (e.g.; collecting detected data) that is output from detector (e.g.; as detected by sensor 12) detects a physical amount (e.g.; change in operational data) that changes according to an operation of a target device (e.g.; changes according to operation): “automatically identify machine and machining processes,” “collects operational data of a machine (11) gathered through a sensor (12)” (¶28)… “Operational data, such as a time series of positional parameters and movement parameters of a machine tool, are collected and retrieved (31).” (¶30);];
	“target device” “including a plurality of processing processes;” [See the target device (e.g.; machines) include plurality of processes: “a plurality of machining processes of the machine tool” “A process clustering module clusters the plurality of the machining processes into one or more process clusters,” (¶15)… “A plurality of machining processes are identified, by matching one set of spatial and movement parameters with another set of spatial and movement parameters” (¶30)];
	“target device that repeats a cycle” [See the target device repeats cycle (e.g.; repetitive processes): “different machining processes are recorded; often, machine are programmed to perform the same or repetitive job, as a result similar machining processes are recorded.” “the initial cluster of the processes can be obtained through assigning known repetitive processes into a cluster,” (¶42)];
	“acquire a signal indicating a section in which the target device operates, from the target device;” [See the system acquires a signal from the target device (e.g.; from the machine that is operating), where the signal indicates a section (e.g.; a particular cluster) in which the target device operates: “clusters the plurality of the machining processes into one or more process clusters,” “detects the machine tool's wear by characterizing a trend of change in a parameter from the one or more clusters of machining processes performed by the machine tool.” (¶15)];
	“extract characteristic information indicating a characteristic of the detection information from the detection information;” [See the system extracts characteristics information (e.g.; characteristics such as trend of change) indicating a characteristics of the detection information (e.g.; change from the detected operation data such as movement data): “collects a machine tool's operational data including positional parameters and movement parameters during a time window,” (¶15)… “A plurality of machining processes are identified by matching one set of spatial and movement data with another set of spatial and movement data to assign significant matches as belonging to a similar machining process. Similar processes are clustered according to the similarity of the processes. Tool wear or degradation is detected by characterizing a trend of change in a parameter from the one or more clusters of machining processes performed by the machine tool.” (¶16)… “the trend of the change in a parameter in a cluster of machining processes performed by the machine tool is detected by a monotonicity test.” (¶49)];
	“calculate a processing section of each of the processing processes in the target device based on the signal,” [See the system calculates a processing section (e.g.; determines process clusters in which abnormality is found) based on the signal (e.g.; based on the clustered processes): “detects the machine tool's wear by characterizing a trend of change in a parameter from the one or more clusters of machining processes performed by the machine tool.” “predicts the machine tool's remaining useful life by extrapolating the trend under a first-order Markov process.” (¶15)];
	“classify the detection information and the characteristic information for each of the processing processes;” [See for each processes (e.g.; cluster of machining processes), the system classifies (e.g.; detected operation parameters corresponding to processes in a cluster) detection information (e.g.; detected operation parameters such as positional parameters and movement parameters) and the characteristic information (e.g.; trend of change): “Operational data, such as a time series of positional parameters and movement parameters of a machine tool, are collected and retrieved (31).” “Tool wear or degradation is detected by characterizing a trend of change in a parameter from the cluster of machine processes performed by the machine tool (34). The remaining useful life of the machine tool is predicted by extrapolating the trend following a first-order Markov process and adapting a particle filter (35).” (¶30)… “accompanied by a consistent trend of changes in one or more parameters in a cluster of machining processes performed by the machine tool. Detecting this trend above signal noise may enable the detection of underlying degradation of the machine.” (¶48)… “the trend of the change in a parameter in a cluster of machining processes performed by the machine tool is detected” (¶49)];
	“output at least one of the signal of the section including the processing section, the detection information corresponding to the section including the processing section, and the characteristic information corresponding to the section including the processing section,” [Examiner notes that claim requires only one of 1. the signal of the section, 2. the detection information corresponding to the section, and 3. the characteristic information corresponding to the section.
	Liao teaches: See the system outputs/displays the detection information corresponding to the section (e.g.; information related to detected operational data): “A stream of operational data comprising positional parameters and movement parameters of a machine tool are collected (81). A multidimensional space with grid of cells was generated by assigning each parameter to one axis of the space (82). Each datum is placed onto a cell to display as a spot based on the value of the datum (83).” (¶68)];
	“calculate a processing time duration of each of the plurality of processing sections of which cycles are different from each other” [See the system calculates processing time of plurality of processing sections (e.g.; determines correlated times of the processes) where cycles are different from each other (e.g.; different cycles in each process): “Returning data files are parsed; time stamps are applied to the values of the variables. A vector of a time stamp and the values of the variables are obtained. A matrix of data indexed by multiple time stamps is stored for analysis.” (¶33)… “The machining process is characterized by a combination of positional parameters and movement parameters during the time window of the process; i.e., by a 3-dirementional (3-D) path the machine tools traversed during the process and the spindle speed and feed rate associated with each location of the tool path.” (¶36)… “for the plurality of the machining processes associated with the machine tool, determining a movement parameter shape by plotting the spindle speed, feed rate, and time of the machine tool in a parameter space for the each machining process (42).” (¶38)]
	“calculate a statistical value of a plurality of the calculated processing time durations.” [See the system calculates statistics value for the processing times (e.g.; matching measure including processing times of the processes in the cluster): “An initial cluster of the processes is obtained (51). The initial cluster of the processes can be obtained” “At least one additional process is obtained (52). For each additional process, the similarity to the initial group of the processes is ascertained by determining the Hotelling's T-squared or T2 statistics for the matching measure of the additional process by a formula of” (¶42)…“The T2 statistics value is compared to the T2limit 54. If the T2 statistics is below the T2limit, the process is assigned to the initial cluster of the processes (55). The parameters of the additional process is used to update the centroid of the initial cluster (56). If the T2 statistics is above the T2limit, the additional process kept out of the cluster (57).” (¶46)… “for the plurality of the machining processes associated with the machine tool, determining a movement parameter shape by plotting the spindle speed, feed rate, and time of the machine tool in a parameter space for the each machining process (42).” (¶38)… “parameters for the anomaly detection includes spindle speed, spindle power, feed rate, tool path (X-, Y-, and Z-positions in a 3-D space), time and duration, and tool ID.” (¶58)], but doesn’t explicitly disclose, “output at least one of the signal of sections including a plurality of processing sections of which cycles are different from each other, a plurality of pieces of the detection information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other, and a plurality of pieces of the characteristic information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other;”
	However, Kito discloses, “output at least one of the signal of sections including a plurality of processing sections of which cycles are different from each other, a plurality of pieces of the detection information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other, and a plurality of pieces of the characteristic information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other;” [Examiner notes that claim requires only one of 1. the signal of sections including a plurality of processing sections of which cycles are different from each other, 2. a plurality of pieces of the detection information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other, and 3. a plurality of pieces of the characteristic information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other.
	Kito teaches: See the system outputs/displays the signal of sections (e.g.; NC functional block execution sequence array) including a plurality of processing sections (e.g.; sequence functional blocks) of which cycles are different from each other (e.g.; each blocks perform different cycles such that different plurality of steps that represent control procedure): “operations of a NC program are displayed as a NC functional block execution sequence array, and each of the NC functional blocks of the NC functional block execution sequence array is displayed as a NC block execution sequence array.” (¶11)… “executed according to the SFC program of the sequence program 13a” “SFC program is basically formed of a plurality of steps that represent control procedure, links that connect these steps to each other and transitions that represent conditions of transition from one step to the next step.” “miscellaneous equipments are controlled according to the ladder circuit diagram of the sequence program 13a” (¶33)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of outputting/displaying the signal of sections including a plurality of processing sections of which cycles are different from each other taught by Kito with the information processing apparatus taught by Liao as discussed above. A person of ordinary skill in the machining program analysis field would have been motivated to make such combination in order to allow easy recognition of the execution sequence and execution status of the control program [Kito: “to allow easy recognition of the execution sequence and execution status of the control program.” (¶9)].

Claim 2:
	Regarding claim 2, Liao and Kito disclose all the elements of claim 1, but Liao doesn’t explicitly disclose, “wherein the section including the processing section includes a section from a processing start time to a processing end time and a predetermined section after the processing end time.”
However, Kito discloses, “wherein the section including the processing section includes a section from a processing start time to a processing end time” [See the section includes a section from start time to end time (e.g.; processing start time at the start of ST001 to end time of ST001): “Step ST001 is called initial step, and indicates the start point of the program. Step ST002 is linked to step ST001, and is sequentially linked to step ST003, step ST004 and step 305. In addition, transition TR001, transition TR002, transition TR003 and transition TR004 are arranged between the consecutive steps. Although not shown in the drawing, step 305 corresponds to ST005 and is called jump step.” (¶35)];
“wherein the section including the processing section includes” “a predetermined section after the processing end time.” [See the section includes a predetermined section after the processing end time (e.g.; section ST002 at the end of the step ST001 end time): “Step ST001 is called initial step, and indicates the start point of the program. Step ST002 is linked to step ST001, and is sequentially linked to step ST003, step ST004 and step 305. In addition, transition TR001, transition TR002, transition TR003 and transition TR004 are arranged between the consecutive steps. Although not shown in the drawing, step 305 corresponds to ST005 and is called jump step.” (¶35)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Kito with the information processing apparatus taught by Liao and Kito as discussed above. A person of ordinary skill in the machining program analysis field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 8 (amended):
	Regarding claim 8, Liao discloses, “A non-transitory computer-readable recording medium for storing a computer-readable program that causes a computer to execute:” “acquiring detection information that is output from a detection unit that detects a physical amount that changes according to an operation of a target device” [See non-transitory computer-readable recording medium for storing a computer-readable program that causes a computer to execute the process including the system acquires detection information (e.g.; collecting detected data) that is output from detector (e.g.; as detected by sensor 12) detects a physical amount (e.g.; change in operational data) that changes according to an operation of a target device (e.g.; changes according to operation): “automatically identify machine and machining processes,” “collects operational data of a machine (11) gathered through a sensor (12)” (¶28)… “Operational data, such as a time series of positional parameters and movement parameters of a machine tool, are collected and retrieved (31).” (¶30)… “Alternatively, the modules could also be implemented in hardware, either as integrated circuitry” “when the modules are implemented as hardware, that particular hardware is specialized to perform the data quality assessment and other computers cannot be used.” “the computer storing the read-only memory becomes specialized to perform the data quality assessment that other computers cannot. The various implementations of the source code and object and byte codes can be held on a computer-readable storage medium,” (¶29)];
	“target device” “including a plurality of processing processes;” [See the target device (e.g.; machines) include plurality of processes: “a plurality of machining processes of the machine tool” “A process clustering module clusters the plurality of the machining processes into one or more process clusters,” (¶15)… “A plurality of machining processes are identified, by matching one set of spatial and movement parameters with another set of spatial and movement parameters” (¶30)];
	“target device that repeats a cycle” [See the target device repeats cycle (e.g.; repetitive processes): “different machining processes are recorded; often, machine are programmed to perform the same or repetitive job, as a result similar machining processes are recorded.” “the initial cluster of the processes can be obtained through assigning known repetitive processes into a cluster,” (¶42)];
	“acquiring a signal indicating a section in which the target device is operated from the target device;” [See the system acquires a signal from the target device (e.g.; from the machine that is operating), where the signal indicates a section (e.g.; a particular cluster) in which the target device operates: “clusters the plurality of the machining processes into one or more process clusters,” “detects the machine tool's wear by characterizing a trend of change in a parameter from the one or more clusters of machining processes performed by the machine tool.” (¶15)];
	“extracting characteristic information indicating a characteristic of the detection information from the detection information;” [See the system extracts characteristics information (e.g.; characteristics such as trend of change) indicating a characteristics of the detection information (e.g.; change from the detected operation data such as movement data): “collects a machine tool's operational data including positional parameters and movement parameters during a time window,” (¶15)… “A plurality of machining processes are identified by matching one set of spatial and movement data with another set of spatial and movement data to assign significant matches as belonging to a similar machining process. Similar processes are clustered according to the similarity of the processes. Tool wear or degradation is detected by characterizing a trend of change in a parameter from the one or more clusters of machining processes performed by the machine tool.” (¶16)… “the trend of the change in a parameter in a cluster of machining processes performed by the machine tool is detected by a monotonicity test.” (¶49)];
	“calculating a processing section of each of the processing processes in the target device based on the signal;” [See the system calculates a processing section (e.g.; determines process clusters in which abnormality is found) based on the signal (e.g.; based on the clustered processes): “detects the machine tool's wear by characterizing a trend of change in a parameter from the one or more clusters of machining processes performed by the machine tool.” “predicts the machine tool's remaining useful life by extrapolating the trend under a first-order Markov process.” (¶15)];
	“classifying the detection information and the characteristic information for each of the processing processes;” [See for each processes (e.g.; cluster of machining processes), the system classifies (e.g.; detected operation parameters corresponding to processes in a cluster) detection information (e.g.; detected operation parameters such as positional parameters and movement parameters) and the characteristic information (e.g.; trend of change): “Operational data, such as a time series of positional parameters and movement parameters of a machine tool, are collected and retrieved (31).” “Tool wear or degradation is detected by characterizing a trend of change in a parameter from the cluster of machine processes performed by the machine tool (34). The remaining useful life of the machine tool is predicted by extrapolating the trend following a first-order Markov process and adapting a particle filter (35).” (¶30)… “accompanied by a consistent trend of changes in one or more parameters in a cluster of machining processes performed by the machine tool. Detecting this trend above signal noise may enable the detection of underlying degradation of the machine.” (¶48)… “the trend of the change in a parameter in a cluster of machining processes performed by the machine tool is detected” (¶49)];
	“outputting at least one of the signal of a section including the processing section, the detection information corresponding to the section including the processing section, and the characteristic information corresponding to the section including the processing section,” [Examiner notes that claim requires only one of 1. the signal of the section, 2. the detection information corresponding to the section, and 3. the characteristic information corresponding to the section.
	Liao teaches: See the system outputs/displays the detection information corresponding to the section (e.g.; information related to detected operational data): “A stream of operational data comprising positional parameters and movement parameters of a machine tool are collected (81). A multidimensional space with grid of cells was generated by assigning each parameter to one axis of the space (82). Each datum is placed onto a cell to display as a spot based on the value of the datum (83).” (¶68)];
	“calculating a processing time duration of each of the plurality of processing sections of which cycles are different from each other,” [See the system calculates processing time of plurality of processing sections (e.g.; determines correlated times of the processes) where cycles are different from each other (e.g.; different cycles in each process): “Returning data files are parsed; time stamps are applied to the values of the variables. A vector of a time stamp and the values of the variables are obtained. A matrix of data indexed by multiple time stamps is stored for analysis.” (¶33)… “The machining process is characterized by a combination of positional parameters and movement parameters during the time window of the process; i.e., by a 3-dirementional (3-D) path the machine tools traversed during the process and the spindle speed and feed rate associated with each location of the tool path.” (¶36)… “for the plurality of the machining processes associated with the machine tool, determining a movement parameter shape by plotting the spindle speed, feed rate, and time of the machine tool in a parameter space for the each machining process (42).” (¶38)]
	“calculating a statistical value of a plurality of the calculated processing time durations.” [See the system calculates statistics value for the processing times (e.g.; matching measure including processing times of the processes in the cluster): “An initial cluster of the processes is obtained (51). The initial cluster of the processes can be obtained” “At least one additional process is obtained (52). For each additional process, the similarity to the initial group of the processes is ascertained by determining the Hotelling's T-squared or T2 statistics for the matching measure of the additional process by a formula of” (¶42)…“The T2 statistics value is compared to the T2limit 54. If the T2 statistics is below the T2limit, the process is assigned to the initial cluster of the processes (55). The parameters of the additional process is used to update the centroid of the initial cluster (56). If the T2 statistics is above the T2limit, the additional process kept out of the cluster (57).” (¶46)… “for the plurality of the machining processes associated with the machine tool, determining a movement parameter shape by plotting the spindle speed, feed rate, and time of the machine tool in a parameter space for the each machining process (42).” (¶38)… “parameters for the anomaly detection includes spindle speed, spindle power, feed rate, tool path (X-, Y-, and Z-positions in a 3-D space), time and duration, and tool ID.” (¶58)], but doesn’t explicitly disclose, “outputting at least one of the signal of sections including a plurality of processing sections of which cycles are different from each other, a plurality of pieces of the detection information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other, and a plurality of pieces of the characteristic information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other;”
	However, Kito discloses, “outputting at least one of the signal of sections including a plurality of processing sections of which cycles are different from each other, a plurality of pieces of the detection information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other, and a plurality of pieces of the characteristic information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other;” [Examiner notes that claim requires only one of 1. the signal of sections including a plurality of processing sections of which cycles are different from each other, 2. a plurality of pieces of the detection information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other, and 3. a plurality of pieces of the characteristic information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other.
	Kito teaches: See the system outputs/displays the signal of sections (e.g.; NC functional block execution sequence array) including a plurality of processing sections (e.g.; sequence functional blocks) of which cycles are different from each other (e.g.; each blocks perform different cycles such that different plurality of steps that represent control procedure): “operations of a NC program are displayed as a NC functional block execution sequence array, and each of the NC functional blocks of the NC functional block execution sequence array is displayed as a NC block execution sequence array.” (¶11)… “executed according to the SFC program of the sequence program 13a” “SFC program is basically formed of a plurality of steps that represent control procedure, links that connect these steps to each other and transitions that represent conditions of transition from one step to the next step.” “miscellaneous equipments are controlled according to the ladder circuit diagram of the sequence program 13a” (¶33)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of outputting/displaying the signal of sections including a plurality of processing sections of which cycles are different from each other taught by Kito with the computer-readable recording medium taught by Liao as discussed above. A person of ordinary skill in the machining program analysis field would have been motivated to make such combination in order to allow easy recognition of the execution sequence and execution status of the control program [Kito: “to allow easy recognition of the execution sequence and execution status of the control program.” (¶9)].

Claim 9 (amended):
	Regarding claim 9, Liao discloses, “An information processing apparatus, comprising: circuitry configured to acquire detection information that is output from a detector that detects a physical amount that changes according to an operation of a target device” [See the system acquires detection information (e.g.; collecting detected data) that is output from detector (e.g.; as detected by sensor 12) detects a physical amount (e.g.; change in operational data) that changes according to an operation of a target device (e.g.; changes according to operation): “automatically identify machine and machining processes,” “collects operational data of a machine (11) gathered through a sensor (12)” (¶28)… “Operational data, such as a time series of positional parameters and movement parameters of a machine tool, are collected and retrieved (31).” (¶30)];
	“target device” “including a plurality of processing processes;” [See the target device (e.g.; machines) include plurality of processes: “a plurality of machining processes of the machine tool” “A process clustering module clusters the plurality of the machining processes into one or more process clusters,” (¶15)… “A plurality of machining processes are identified, by matching one set of spatial and movement parameters with another set of spatial and movement parameters” (¶30)];
	“target device that repeats a cycle” [See the target device repeats cycle (e.g.; repetitive processes): “different machining processes are recorded; often, machine are programmed to perform the same or repetitive job, as a result similar machining processes are recorded.” “the initial cluster of the processes can be obtained through assigning known repetitive processes into a cluster,” (¶42)];
	“acquire a signal indicating a section in which the target device operates from the target device;” [See the system acquires a signal from the target device (e.g.; from the machine that is operating), where the signal indicates a section (e.g.; a particular cluster) in which the target device operates: “clusters the plurality of the machining processes into one or more process clusters,” “detects the machine tool's wear by characterizing a trend of change in a parameter from the one or more clusters of machining processes performed by the machine tool.” (¶15)];
	“characteristic information indicating a characteristic of the detection information extracted from the detection information,” [See the system extracts characteristics information (e.g.; characteristics such as trend of change) indicating a characteristics of the detection information (e.g.; change from the detected operation data such as movement data): “collects a machine tool's operational data including positional parameters and movement parameters during a time window,” (¶15)… “A plurality of machining processes are identified by matching one set of spatial and movement data with another set of spatial and movement data to assign significant matches as belonging to a similar machining process. Similar processes are clustered according to the similarity of the processes. Tool wear or degradation is detected by characterizing a trend of change in a parameter from the one or more clusters of machining processes performed by the machine tool.” (¶16)… “the trend of the change in a parameter in a cluster of machining processes performed by the machine tool is detected by a monotonicity test.” (¶49)];
	“classify, for each of the processing processes, the detection information and characteristic information” “based on a processing section of each of the processing processes in the target device calculated based on the signal;” [See for each processes (e.g.; cluster of machining processes), the system classifies (e.g.; detected operation parameters corresponding to processes in a cluster) detection information (e.g.; detected operation parameters such as positional parameters and movement parameters) and the characteristic information (e.g.; trend of change); see the system calculates a processing section (e.g.; determines process clusters in which abnormality is found) based on the signal (e.g.; based on the clustered processes): “Operational data, such as a time series of positional parameters and movement parameters of a machine tool, are collected and retrieved (31).” “Tool wear or degradation is detected by characterizing a trend of change in a parameter from the cluster of machine processes performed by the machine tool (34). The remaining useful life of the machine tool is predicted by extrapolating the trend following a first-order Markov process and adapting a particle filter (35).” (¶30)… “accompanied by a consistent trend of changes in one or more parameters in a cluster of machining processes performed by the machine tool. Detecting this trend above signal noise may enable the detection of underlying degradation of the machine.” (¶48)… “the trend of the change in a parameter in a cluster of machining processes performed by the machine tool is detected” (¶49)… “detects the machine tool's wear by characterizing a trend of change in a parameter from the one or more clusters of machining processes performed by the machine tool.” “predicts the machine tool's remaining useful life by extrapolating the trend under a first-order Markov process.” (¶15)];
	“calculate a processing time duration of each of the plurality of processing sections of which cycles are different from each other” [See the system calculates processing time of plurality of processing sections (e.g.; determines correlated times of the processes) where cycles are different from each other (e.g.; different cycles in each process): “Returning data files are parsed; time stamps are applied to the values of the variables. A vector of a time stamp and the values of the variables are obtained. A matrix of data indexed by multiple time stamps is stored for analysis.” (¶33)… “The machining process is characterized by a combination of positional parameters and movement parameters during the time window of the process; i.e., by a 3-dirementional (3-D) path the machine tools traversed during the process and the spindle speed and feed rate associated with each location of the tool path.” (¶36)… “for the plurality of the machining processes associated with the machine tool, determining a movement parameter shape by plotting the spindle speed, feed rate, and time of the machine tool in a parameter space for the each machining process (42).” (¶38)]
	“calculate a statistical value of a plurality of the calculated processing time durations.” [See the system calculates statistics value for the processing times (e.g.; matching measure including processing times of the processes in the cluster): “An initial cluster of the processes is obtained (51). The initial cluster of the processes can be obtained” “At least one additional process is obtained (52). For each additional process, the similarity to the initial group of the processes is ascertained by determining the Hotelling's T-squared or T2 statistics for the matching measure of the additional process by a formula of” (¶42)…“The T2 statistics value is compared to the T2limit 54. If the T2 statistics is below the T2limit, the process is assigned to the initial cluster of the processes (55). The parameters of the additional process is used to update the centroid of the initial cluster (56). If the T2 statistics is above the T2limit, the additional process kept out of the cluster (57).” (¶46)… “for the plurality of the machining processes associated with the machine tool, determining a movement parameter shape by plotting the spindle speed, feed rate, and time of the machine tool in a parameter space for the each machining process (42).” (¶38)… “parameters for the anomaly detection includes spindle speed, spindle power, feed rate, tool path (X-, Y-, and Z-positions in a 3-D space), time and duration, and tool ID.” (¶58)], but doesn’t explicitly disclose, “switch display of at least one of the signal of section including a plurality of processing sections of which cycles are different from each other, a plurality of pieces of the detection information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other, and a plurality of pieces of the characteristic information respectively corresponding to the sections including the plurality of the processing sections of which cycles are different from each other;”
	However, Kito discloses, “switch display of at least one of the signal of section including a plurality of processing sections of which cycles are different from each other, a plurality of pieces of the detection information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other, and a plurality of pieces of the characteristic information respectively corresponding to the sections including the plurality of the processing sections of which cycles are different from each other;” [Examiner notes that claim requires only one of 1. the signal of sections including a plurality of processing sections of which cycles are different from each other, 2. a plurality of pieces of the detection information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other, and 3. a plurality of pieces of the characteristic information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other.
	Kito teaches: See the system outputs/displays the signal of sections (e.g.; NC functional block execution sequence array) including a plurality of processing sections (e.g.; sequence functional blocks) of which cycles are different from each other (e.g.; each blocks perform different cycles such that different plurality of steps that represent control procedure): “operations of a NC program are displayed as a NC functional block execution sequence array, and each of the NC functional blocks of the NC functional block execution sequence array is displayed as a NC block execution sequence array.” (¶11)… “executed according to the SFC program of the sequence program 13a” “SFC program is basically formed of a plurality of steps that represent control procedure, links that connect these steps to each other and transitions that represent conditions of transition from one step to the next step.” “miscellaneous equipments are controlled according to the ladder circuit diagram of the sequence program 13a” (¶33)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of outputting/displaying the signal of sections including a plurality of processing sections of which cycles are different from each other taught by Kito with the information processing apparatus taught by Liao as discussed above. A person of ordinary skill in the machining program analysis field would have been motivated to make such combination in order to allow easy recognition of the execution sequence and execution status of the control program [Kito: “to allow easy recognition of the execution sequence and execution status of the control program.” (¶9)].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao and Kito, and further in view of Kumazaki et al. (US20140257717A1) [hereinafter Kumazaki].
Claim 3:
	Regarding claim 3, Liao and Kito disclose all the elements of claim 1.
	Liao further discloses,  “a display configured to display at least one of the signal of the section including the processing section, the detection information corresponding to the section including the processing section, and the characteristic information corresponding to the section including the processing section” [Examiner notes that claim requires only one of 1. the signal of the section, 2. the detection information corresponding to the section, and 3. the characteristic information corresponding to the section.
	Liao teaches: See the system outputs/displays the detection information corresponding to the section (e.g.; information related to detected operational data): “A stream of operational data comprising positional parameters and movement parameters of a machine tool are collected (81). A multidimensional space with grid of cells was generated by assigning each parameter to one axis of the space (82). Each datum is placed onto a cell to display as a spot based on the value of the datum (83).” (¶68)];
	“wherein the circuity is further configured to” “store display data at desired timing” [See the display data is stored at desired time as desired by the user (e.g.; user selected time window): “A data collection and parsing model collects a machine tool's operational data including positional parameters and movement parameters during a time window, and add time stamp to the collected data.” (¶15)], but doesn’t explicitly disclose, “allow a user to store display data” “on a screen displayed on the display,” “the circuitry is further configured to cause the display to display a list of a plurality of data stored in accordance with an operation by the user, and output data selected from the list of the plurality of data.”
	However, Kito discloses, “the circuitry is further configured to cause the display to display a list of a plurality of data stored in accordance with an operation by the user, and output data selected from the list of the plurality of data.” [See the display displays stored data according to the selection by the operator (e.g.; outputs the stored data on the display screen based on the user selection): “When the operator touches a sequence functional block in the NC block execution sequence array 320 through the touch panel 122, which may function as the selecting means, the system program 116 calls the control circuit display means 116 b.” (¶51)… “when an operator touches a NC program button 346 provided on the dialog screen through the touch panel 122, which may function as the selecting means, the NC block execution sequence array 320 (FIG. 5) in a list form, in which NC blocks that correspond to the NC functional block are arranged in an execution sequence, or the NC block execution sequence array 320 (FIG. 6) in a SFC program form is displayed on the display unit 110.” (¶49)], but doesn’t explicitly disclose, “allow a user to store display data” “on a screen displayed on the display,”
	However, Kumazaki discloses, “allow a user to store display data” “on a screen displayed on the display,” [See the system is allowing the user to store data on a screen displayed in the display: “the operator inputs a number-of-consecutive times threshold “k” (a threshold for the number of consecutive times the current value is out of the monitoring range ΔD in S15 of FIG. 3) to the control device 22 via the screen 23 (S10 of FIG. 3). The control device 22 stores the number-of-consecutive times threshold “k” (2 in the present embodiment) in the storage section 220 a.” (¶70)… “the operator manually updates the monitoring range ΔD. That is, the operator adjusts the lower limit threshold D1 and the upper limit threshold D2 for every processing point of the workpiece W. This adjustment work is carried out by switching the screen 23 to a number input mode by the control device 22 in FIG. 2 and inputting the lower limit threshold D1 and the upper limit threshold D2 on the screen by the operator. The control device 22 displays the monitoring range ΔD reflecting the manually input lower and upper limit thresholds D1, D2 on the screen 23.” (¶129)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of causing to the display device to display and output the selected plurality of data as selected by the user taught by Kito, and combined the capability allowing the user to store data on a screen displayed in the display taught by Kumazaki with the information processing apparatus taught by Liao and Kito as discussed above. A person of ordinary skill in the machining program analysis field would have been motivated to make such combination in order to allow easy recognition of the execution sequence and execution status of the control program [Kito: “to allow easy recognition of the execution sequence and execution status of the control program.” (¶9)], in order to accurately detecting abnormality [Kumazaki: “allows an abnormality of the tool bit 28 to be accurately detected regardless of when the monitoring range ΔD is set in S8 of FIG. 3 (e.g., before idling, after idling, etc.).” (¶131)].

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao, Kumazaki, and Kito, and further in view of Watanabe et al. (US20050071048A1) [hereinafter Watanabe].
Claim 4:
	Regarding claim 4, Liao, Kumazaki, and Kito disclose all the elements of claims 1 and 3, but Liao and Kito do not explicitly disclose, “wherein the circuity is further configured to cause the display to switch display among the screen displayed on the display, a screen displaying the display data stored in accordance with the operation by the user at the desired timing, and a history information screen displaying the signal of the sections including the plurality of processing sections of which the cycles are different from each other, via a list screen displaying the list of the plurality of data.”
	However, Kumazaki discloses, “wherein the circuity is further configured to cause the display to switch display among the screen displayed on the display, a screen displaying the display data stored in accordance with the operation by the user at the desired timing,” [See when the user selects to view stored data in a desired timing (e.g.; desired time window as shown in figure 7 during the monitoring range ΔD), the display device switches the screen to display the data as selected by the user (e.g.; switching the screen 23): “the operator inputs a number-of-consecutive times threshold “k” (a threshold for the number of consecutive times the current value is out of the monitoring range ΔD in S15 of FIG. 3) to the control device 22 via the screen 23 (S10 of FIG. 3). The control device 22 stores the number-of-consecutive times threshold “k” (2 in the present embodiment) in the storage section 220 a.” (¶70)… “the operator manually updates the monitoring range ΔD. That is, the operator adjusts the lower limit threshold D1 and the upper limit threshold D2 for every processing point of the workpiece W. This adjustment work is carried out by switching the screen 23 to a number input mode by the control device 22 in FIG. 2 and inputting the lower limit threshold D1 and the upper limit threshold D2 on the screen by the operator. The control device 22 displays the monitoring range ΔD reflecting the manually input lower and upper limit thresholds D1, D2 on the screen 23.” (¶129)], but doesn’t explicitly disclose, “a history information screen displaying the signal of the sections including the plurality of processing sections of which the cycles are different from each other, via a list screen displaying the list of the plurality of data.”
	However, Watanabe discloses, “a history information screen displaying the signal of the sections including the plurality of processing sections of which the cycles are different from each other, via a list screen displaying the list of the plurality of data.” [See the history information display displays the signal of the sections including the plurality of processing sections of which the cycles are different from each other (e.g.; processes including different cycles): “The visual sensor control unit 23 has attached thereto a monitor display (not shown), on which the various accumulated information described above, as well as the image being processed or immediately after being processed, can be displayed.” (¶68)… “history information from the visual sensor, and a means for reproducing the operating condition of the robot at the time of alarm occurrence using the received robot history information.” (¶16)… “A list of the alarm history is displayed on the display of the visual sensor control unit 23. Step G2: The operator selects the alarm, which is desired to reproduce, from the alarm history list on the screen.” (¶97-¶98)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of switching the screen to display the data as selected by the user by the display device when the user selects to view stored data in a desired timing taught by Kumazaki, and combined the capability of displaying by the history information display the signal of the sections including the plurality of processing sections of which the cycles are different from each other Watanabe with the information processing apparatus taught by Liao, Kumazaki, and Kito as discussed above. A person of ordinary skill in the machining program analysis field would have been motivated to make such combination in order to accurately detecting abnormality [Kumazaki: “allows an abnormality of the tool bit 28 to be accurately detected regardless of when the monitoring range ΔD is set in S8 of FIG. 3 (e.g., before idling, after idling, etc.).” (¶131)], and in order to achieve an improved operating efficiency and system reliability [Watanabe: “eliminate the need to stop the system in operation, particularly for analysis of the cause, thereby contributing to an improved operating efficiency and system reliability.” (¶14)].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao and Kito, and further in view of Mehta et al. (US20150222495A1) [hereinafter Mehta].
Claim 6:
	Regarding claim 6, Liao and Kito disclose all the elements of claim 1, but they do not explicitly disclose, “output the statistical value of the plurality of processing times.”
However, Mehta discloses, “output the statistical value of the plurality of processing times.” [See the system outputs/displays statistical value of the plurality of processing times (e.g.; average (mean, median, or mode) operating values over the average length of time): “The machine operating models, snapshots, or other sequences of values may be used” “to cause display of observed, average, or expected measurements or states of machines. If different snapshots have been identified as different states of machines,” “cause display of state information,” (¶42)… “Each cluster may be stored as a snapshot of operating behavior that results from multiple sequences of values that have been assigned to the cluster. For example, the snapshot may reflect the average (mean, median, or mode) operating values over the average length of time of sequences of values that have been assigned to the cluster.” (¶38)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of outputting displaying statistical value of the plurality of processing times taught by Mehta with the information processing apparatus taught by Liao and Kito as discussed above. A person of ordinary skill in the machining program analysis field would have been motivated to make such combination in order to improve accuracy and correctness of the collected and analyzed data [Mehta: “causing display of the cluster information in a manner that is well-suited for human analysis and feedback to improve accuracy and correctness.” (¶53)].

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao and Kito, and further in view of Elliston (US20080307936A1) [hereinafter Elliston] and King (US20090315502A1) [hereinafter King].
Claim 15 (new):
	Regarding claim 15, Liao and Kito disclose all the elements of claim 1, but they do not explicitly disclose, “calculate a first average value and a first standard deviation of cutting feed times and a second average value and a second standard deviation of cutting times of the plurality of the calculated processing time durations.”
	However, Elliston discloses, “calculate a first average value” “of cutting feed times and a second average value” “of cutting times of the plurality of the calculated processing time durations.” [Examiner notes that, as described in the 35 U.S.C. 112 rejection section, “cutting feed time” and “cutting time” can be any time related to machining/cutting time.
	See average of the machining/cutting related times is determined (e.g.; average of cutting times): “an average cutting time for each cut was calculated by averaging the cutting time of each of the last three cuts performed, i.e., the current cut and the two immediately previous cuts.” (¶75)… “The cutting time of each cut was observed, and the average cutting time of the latest three cuts was continuously calculated” (¶76)], but doesn’t explicitly disclose, “calculate” “a first standard deviation of cutting feed times and” “a second standard deviation of cutting times of the plurality of the calculated processing time durations.”
	However, King discloses, “calculate” “a first standard deviation of cutting feed times and” “a second standard deviation of cutting times of the plurality of the calculated processing time durations.” [Examiner notes that, as described in the 35 U.S.C. 112 rejection section, “cutting feed time” and “cutting time” can be any time related to machining/cutting time.
	See standard deviations of the machining/cutting related times is determined: “As illustrated in FIG. 5, when n is 11, standard deviation σ is 2, expectation value μ is 5, at 11 sampling times, the 11 number of weight values ω0, ω1 . . . ω10 are given by the second function ƒ(n)” (¶25)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determining average of the machining/cutting related times taught by Elliston, and combined the capability of determining standard deviations of the machining/cutting related time taught by King with the information processing apparatus taught by Liao and Kito as discussed above. A person of ordinary skill in the machining program analysis field would have been motivated to make such combination in order to achieve improved cutting efficiency [Elliston: “increased cutting efficiency and consequently increased cutting speeds” (¶70)], and in order to effectively improve precision and quality of the processing of the CNC machine [King: “different parameters (e.g., σ and μ) will have different process of the acceleration/deceleration control, effectively improving precision and quality of the processing of the CNC machine.” (¶26)].



















Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive.
Applicant responds
(a)	Rejections under 35 U.S.C. §103
	Independent claims 8 and 9, although varying in claim scope and statutory class, recite substantially similar features as claim 1. Thus, the arguments presented below with respect to claim 1 are also applicable to independent claims 8 and 9.
	
	Applicant respectfully submits that the cited  references fail to teach or suggest circuitry configured to "output at least one of the signal of the 
section including the processing section, the detection information corresponding to the section including the processing section, and the characteristic information corresponding to the section including the processing section, and output at least one of the signal of sections including a plurality of processing sections of which cycles are different from each other, a plurality of pieces of the detection information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other, and a plurality of pieces of the characteristic information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other," as in claim 1.

	However, the Office Action asserts that Kito describes the configuration. Applicant respectfully disagrees.

	Accordingly, Applicant respectfully submits that Liao and Kito fail to teach or suggest circuitry configured to "output at least one of the signal of the section including the processing section, the detection information corresponding to the section including the processing section, and the characteristic information corresponding to the section including the processing section, and output at least one of the signal of sections including a plurality of processing sections of which cycles are different from each other, a plurality of pieces of the detection information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other, and a plurality of pieces of the characteristic information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other," as in claim 1.

	Thus, Applicant respectfully submits that independent claims 1, 8 and 9 (and all claims depending thereon) patentably distinguish over Liao and Kito. Further, Applicant respectfully submits that Jeong fails to cure the above-note deficiencies of Liao and Kito.

	All of the claims which depend from claim 1 are allowable for reasons already mentioned with respect to claim 1. 
	Consequently, in view of the present amendment, and in light of the above discussion, the pending claims as presented herewith are believed to be in condition for formal allowance, and an early and favorable action to that effect is respectfully requested.

(Page: 8-16)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
Claims require outputting/ displaying only one of: 
the signal of the section including the processing section, 
the detection information corresponding to the section including the processing section, and 
the characteristic information corresponding to the section including the processing section,
Further claims require outputting/ displaying only one of:
the signal of sections including a plurality of processing sections of which cycles are different from each other, 
a plurality of pieces of the detection information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other, and 
a plurality of pieces of the characteristic information respectively corresponding to the sections including the plurality of processing sections of which cycles are different from each other;
	In broadest reasonable interpretation, claims require outputting/displaying only one of a-c and only one of d-f. If applicant wish to claim all of the a-c and d-f, applicant must amend the claims accordingly in using the language “at least one of.” In broadest reasonable interpretation, in the claims at least one of means at least one of the a-c and a-d above.
As described in the current office action Liao teaches, outputting/displaying the detection information corresponding to the section (e.g.; information related to detected operational data).
As described in the current office action Kito teaches, outputting/displaying the signal of sections (e.g.; NC functional block execution sequence array) including a plurality of processing sections (e.g.; sequence functional blocks) of which cycles are different from each other (e.g.; each blocks perform different cycles such that different plurality of steps that represent control procedure).
Combination of Liao and Kito teach all the limitations of the claims 1, 8, and 9.
Please also refer to the 35 U.S.C. 112(a) rejections of claims 1, 8, and 9.
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are not persuasive; therefore, claims 1-4, 6, 8-9, and 15 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.


(b)	New claim 15:
	However, this paragraph and paragraphs [0055], and [0091] of Jeong do not describe cutting feed times, and thus also do not describe calculate a processing time duration of each of the plurality of processing sections of which cycles are different from each other, and calculate an average value and a standard deviation of cutting feed times and an average value and a standard deviation of cutting times of a plurality of the calculated processing time durations, as in claim 15.

(Page: 15)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response.
As described in the current office action, combination of Liao, Kito, Elliston, and King teach all the limitations of the new claim 15.
Please also refer to the 35 U.S.C. 112(a) and 112(b) rejections of claim 15.
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are not persuasive; therefore, claims 1-4, 6, 8-9, and 15 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.








Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20110288676A1 - Method and device for the simplification of machine control process sequences:
	Teaches, simplification of process sequences for the control of a machine, and, in particular, of a machining tool, in which the machine includes a large number of subsystems, and each of the individual subsystems of the machine operates using process sequences having cycle conditions that differ at least partially (¶25). 
US6344724B1 - Numerical control apparatus for NC machine tool:
	Teaches, cutting load detecting means to detect a cutting load on the basis of an electric current; driving that is output to the feed drive system from the feed drive controlling section (column 2, line(s) 53-56). When it is judged that the tool is in the abnormal condition, information indicating the abnormality of the tool is transmitted to the display means 16 from the abnormality detecting section 13, displaying an alarm indicating the abnormality on the display means 16, consequently warning the operator of such abnormality (column 8, line(s) 1-5).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116